Citation Nr: 0508962	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  97-24 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for a right foot 
disability.  

2.  Entitlement to service connection for a left foot 
disability.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1965 to October 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

By decision of the Board in March 2003, the veteran's claim 
of entitlement to service connection for a bilateral foot 
disability was denied. The veteran filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to an August 2003 order of the Court the Board's 
March 2003 decision was vacated and the veteran's appeal was 
remanded to the Board for readjudication.  In June 2004, the 
case was remanded to the RO for further development.  The 
case has been returned to the Board and is ready for further 
review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Left and right congenital foot disabilities clearly and 
unmistakably preexisted active service.  

3.  The medical evidence does not show that the veteran's 
right or left foot disabilities increased in service, beyond 
the natural progress of the disorders.  

CONCLUSIONS OF LAW

1.  Preexisting right foot disability was not aggravated 
during active military service.  38 U.S.C.A.§§ 1110, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306 (2004).  

2.  Preexisting left foot disability was not aggravated 
during active military service.  38 U.S.C.A.§§ 1110, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in July 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in July 2004, letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110.  Alternatively, 
service connection may be granted for any disorder that 
preexisted military service if the disability was aggravated 
during military service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Aggravation is indicated when a disability increases beyond 
its normal progression as a result of military service.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Id.

The Evidence

The veteran's service medical records show that he was 
treated on several occasions in 1966 for structural 
metatarasalgia of the left forefoot, which was diagnosed as 
claw foot deformity, mild.  Metatarsal inserts were 
recommended.  In 1967, structural metatarasalgia was 
diagnosed when the veteran complained of increasing symptoms 
of the left foot.  Toe crest padding was recommended to be 
added to the left support.  At separation in July 1967, the 
veteran denied a history of foot trouble, and his feet were 
noted to be clinically normal.

Private medical records show that the veteran was treated in 
May 1996 for bilateral foot problems.  It was noted that he 
had multiple verrucae and metatarasalgia on the left and a 
huge sore verreuca under the third metatarsal.  On the right, 
he had hypoesthesia in the second toe.  The following month, 
the verreuca was excised.  Records show that the veteran had 
a history of wearing cowboy boots, and flat shoes were 
recommended.  Treatment for foot problems continued into 
1997.

In September 1997, the veteran testified at a hearing at the 
RO.  He reported that prior to service, he did not have any 
problems with his feet.  He discussed private treatment that 
he was currently receiving for his feet.  A complete 
transcript is of record.  

In December 1997, the veteran was examined by VA.  He 
reported first having problems with his feet in 1965.  
Examination showed the right foot and the left foot to be 
both pronated in the forefoot.  Claw toe deformities of the 
feet were noted.  Callosities were noted on the plantar 
aspect of both feet. X-rays of the right foot showed 
subluxation of the metatarsal phalangeal articulations of the 
second, third and fourth toes, secondary to a claw-toe 
deformity.  There was some narrowing and flattening of the 
metatarsal head in the first toe.  X-rays of the left foot 
were reported to show similar findings, but to a lesser 
degree.  The pertinent impressions were: bilateral pronation, 
forefeet, and claw-toe deformities, two, three and four 
bilaterally, more severe on the right.  It was opined that 
the veteran's symptoms in the lower extremities were 
secondary to the changes in the lumbar spine.  It was also 
reported that the findings in the feet were capable of being 
individual and independent sources of symptoms but that in 
the examiner's opinion, these would be restricted to the 
feet.  

In February 1999, the veteran underwent right foot surgery at 
a private facility.  

The veteran was examined by VA in May 2000. It was noted that 
the claims file was present and reviewed.  It was noted that 
in March 1997, the veteran had a bone scan that showed 
increased uptake on the right foot at the first, second, and 
third metatarsophalangeal articulations.  The veteran 
complained of pain of the right and left foot at a level of 
5.  He reported that he could not walk more than a block due 
to right foot pain.  He reported that he could not stand for 
more than 20-30 minutes.  Examination showed a pes cavus 
deformity in the nonweightbearing.  Callosities were noted 
for both feet.  The left foot showed claw toe deformities. X- 
rays of the right foot showed a cavus deformity in the 
lateral standing position.  Cystic changes were noted in the 
phalanges of the great toe.  The interphalangeal joint was 
fused and there was a displaced lateral sesamoid content.  
There was a spur in the region of the lateral sesamoid or 
groove.  Slight clawing of the toes was noted. X-rays of the 
left foot showed a cavus deformity with claw toes.  The 
impression was as follows: right foot, remote surgery; 
interphalangeal effusion, great toe, interphalangeal 
effusion, second and third metatarsals; extensor and flexor 
tendon lengthing, two, three; and left foot pes cavus with 
claw toe deformities and contractures.  The examiner opined 
that the veteran's left foot and right foot disabilities were 
likely to be related to military service.  It was stated that 
the veteran developed difficulty with his feet while 
stationed in Germany, and was seen in multiple visits made by 
medical personnel.  It was noted that multiple shoe 
therapeutic approaches were tried and that the veteran was 
eventually placed on profile due to his feet.  

Private treatment continued in 2000, and 2001.  In April 
2001, the veteran underwent right foot surgery.

The veteran's file was examined by the May 2000 VA examiner 
in September 2001.  The examiner stated that the veteran's 
pes cavus deformity is a congenital and developmental 
abnormality that is found in a certain percent of the 
population.  It was stated that the disability happens during 
the formative years and continues with a slow insidious 
development of a pes cavus or hollow foot once adulthood is 
reached regarding bone growth.  It was stated that this type 
of foot did not do well with stress and that shoe fitting is 
a difficult problem.  It was reported that in service, 
individual fitting is not possible and the rigors of military 
service result in trauma to the feet that is poorly 
tolerated.  It was opined that the aggravating factors due to 
service could have contributed to foot disability while the 
veteran was in the service.  It was stated that it was more 
than likely that the veteran had a cavus foot at entrance and 
that the events that followed were a natural progression of 
the cavus deformity, but not necessarily all of them were due 
to the period of military service.

The veteran was examined by VA in January 2003.  A history 
was taken and an examination was conducted.  X-rays were 
noted to be consistent with mild pes planus.  The examiner 
found that the veteran had mild pes cavus.  It was opined 
that the veteran's discomfort in service was an isolated 
incident of aggravation and that the veteran could have had 
the same symptoms and problems no matter what his job or 
stress at that time.  It was pointed out that the veteran 
went until five or six years prior before having symptoms.  
The examiner suspected that the veteran might have had some 
mild periodic problems over the years.  The examiner stated 
that the calluses were due to a naturally occurring thin fat 
pad and the contracture of the metatarsal phalangeal joints 
that were all congenital in nature.  It was opined that his 
military experience and tenderness was an occurrence to the 
time and did nothing to cause his pes cavus, contracted toes 
or contracted metatarsal phalangeal joints.  It was stated 
that his current findings were due to his congenital 
structure, thin fat pad, and age.  

Private medical records show that in May 2004, the veteran 
complained of right foot pain.  He denied having any foot 
problems going in, and denied any clawing problems or 
problems with his arches prior to entering service.  The 
assessment was, claw toes, right foot pain and degenerative 
arthritis of the right foot.  

In a May 2004 letter from a private examiner to the veteran's 
attorney, it was stated that it appeared that when the 
veteran entered the military in 1965, he had no evidence of 
foot problems, but that when he left in 1967 he had 
significant problems on his right foot which required shoe 
inserts and arch supports.  The report of the examination 
conducted in May 2004 shows that the veteran was complaining 
of right foot pain.  The examiner confined his findings to 
the right foot and diagnosed claw toes; right foot pain and 
degenerative arthritis of the right foot.  The examiner 
stated the following:

In my opinion, the claw toeing of the toe and the 
great toe is a normal progression.  It is not 
anything that could have been prevented.  Secondly 
I believe the progression of the disability and 
pain of the right foot is as likely as not related 
to his military duty.  Now, I cannot 100% say that 
the progression of his disease was caused by this, 
but without any evidence of foot problems prior to 
entering in a normal physical exam and then pain 
and disability ever since, in my opinion is likely 
aggravation of the right foot was caused by this.  
As I previously stated, the claw toeing is a normal 
progression and the claw toes would not be caused 
by his military duty.  

The veteran was examined by VA in August 2004.  The examiner 
noted that the veteran's records were reviewed.  The veteran 
complained of burning pain and feeling of pins and pain in 
his toes.  The veteran's surgical history was noted and 
reported as right foot surgery about 2001 by a civilian 
orthopedist, the right first, second, and third toes were 
fused within the interphalangeal joints.  The veteran was 
examined and X-rays were reviewed.  The examiner stated that 
the veteran has a normal foot structure and did not consider 
him to have a pes cavus in any way.  It was reported that 
with a standing X-ray and measured calcaneal pitch angle 
alignment position, the veteran does not have a pes cavus.  
It was stated that the only deformities postoperatively are 
the arthrodosed right first, second and third 
interhphalangeal joints.  It was noted that there is 
extension at the metatrarsophalangeal joints that tends to be 
a congenital extension deformity, not related to anything 
else such as a shoe wear or excessive walking.  It was stated 
that it becomes worse with age.  It was reported that it was 
the examiner's opinion that there is no pes cavus.  In an 
October 2004 addendum, the examiner reported that as to the 
private examiner's May 2004 statement, his notes are 
confusing.  The examiner stated that it was his opinion that 
after many years both of military service and of examinations 
of the veteran, that he saw no direct relationship between a 
claw toe deformity that can happen on anyone in the 
population and is due to imbalance and neurological changes 
and not from military service.  

Discussion

The Board notes that every veteran is presumed to have been 
in sound condition at the time of acceptance for service, 
except for defects, infirmities, or disorders noted at that 
time or where clear and unmistakable evidence demonstrates 
that the disability or disease existed prior to service and 
was not aggravated by such service. 38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-03.

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.  Id. 

Here, the service entrance examination report shows no 
complaints or findings relative to a right or left foot 
disability.  The veteran's June 1965 entrance examination 
report shows that the veteran indicated having foot trouble 
described as a history of having broken his right ankle; 
however on clinical evaluation, the feet were noted to be 
normal.  Because a neither a left nor right foot disability 
was noted at service entrance, the veteran is presumed to 
have been in sound condition under the law.  To rebut the 
presumption of soundness, the Board must show that a left 
and/or right foot disability existed prior to service, and 
that the disability was aggravated by service.  VAOPGCPREC 3-
03.  

      The evidence shows that the veteran has been diagnosed 
with a bilateral foot disability that is congenital.  The 
veteran has been found to having pes cavus of both feet by 
examination including diagnostic testing in May 2000.  Pes 
cavus is 'a foot deformity characterized by an abnormally 
high arch'."  Nix v. Brown, 4 Vet. App. 462, 464 (1993).  
"In the absence of trauma or other definite evidence of 
aggravation, service connection is not in order for pes cavus 
which is typically a congenital or juvenile disease."  38 
C.F.R. § 4.57 (1993).  Pes cavus is a foot deformity 
characterized by an abnormally high arch.  Weggenmann v. 
Brown, 5 Vet. App. 281, 283 (1993).  In September 2001, a VA 
examiner noted that the veteran's pes cavus deformity is a 
congenital and developmental abnormality.  There is no 
evidence in the record that contradicts the finding that this 
disability is congenital.  VAOPGCPREC 82-90 (July 18, 1990) 
in essence held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant's military service but could 
be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition. 
Accordingly, the Board concludes that clear and unmistakable 
evidence demonstrates that a congenital bilateral foot 
disability existed prior to service.   

The Board must now determine if the second criterion for 
rebutting the presumption of soundness has been met.  That 
is, whether there is clear and unmistakable evidence that a 
preexisting congenital bilateral foot disability was not 
aggravated by service.  The Court has held that although 
there is absence of evidence of aggravation this alone cannot 
satisfy this criterion.  Jordan v. Principi, 16 Vet App 335 
(2002).   

In this case, the record shows that the veteran has been 
examined for evaluation on several occasions and that 
examiners have offered opinions regarding his disabilities.  
One VA examiner has stated in September 2001, that the 
veteran had a cavus foot at entrance and that the events that 
followed were a natural progression of the cavus deformity.  
The claims file was reviewed.  A VA examiner in January 2003 
opined that the veteran's pes cavus discomfort in service was 
an isolated incident of aggravation.  Rationale was provided 
for this finding.  In August 2004, a VA examiner reviewed the 
veteran's records and found no pes cavus and that the claw 
toe deformity was not related to service.  

On the other hand, a private examiner has offered an opinion 
in May 2004.  Essentially the examiner reported that while he 
could not 100% say that the progression of the disease was 
caused by service, that likely aggravation of the right foot 
was caused by service.  

The Board's adjudicatory process includes the responsibility 
for determining the weight to be given to the evidence of 
record, including the authority to favor one medical opinion 
over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
reviewing medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement." 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).   

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence. They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995). Finally, a medical opinion based on an 
inaccurate factual premise is not probative. Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.  

The Board finds that the private examiner's opinion is of 
little probative value.  Initially the Board notes that the 
veteran's records were not reviewed in conjunction with the 
examination.  Secondly, the examiner referred to inservice 
aggravation of the right foot, which is not documented in the 
service medical records.  The opinion is speculative and 
based on an inaccurate factual basis.  

The VA examiners have reviewed the claims file and have 
offered rationale for the opinions offered.  It has been 
affirmatively stated that the inservice aggravation was 
isolated.  A temporary worsening of symptoms of a disability 
subject to exacerbation is not indicative of an increase in 
the severity of the underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  It has also been 
specifically noted that in service complaints were due to the 
natural progression of the cavus deformity   As such, the 
Board finds that the presumption of aggravation of a 
preexisting disorder is rebutted by clear and unmistakable 
evidence.  33 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.306 
(2004); VAOPGCPREC 3-03.  

The veteran's lay statements and his hearing testimony have 
been considered; however, he is not qualified to express a 
medical opinion regarding the etiology of or aggravation of 
the foot disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Therefore, as the evidence does not establish 
that the veteran's preexisting congenital foot disability was 
aggravated by active service, entitlement to service 
connection is not merited.  Maxson v. West, 12 Vet. App. 453, 
460 (1999).

There is clear and unmistakable evidence of record to rebut 
the presumption that the increase in the veteran's complaints 
and symptoms documented in service represented an aggravation 
of his foot disorder.  As such, service connection by way of 
aggravation is not warranted.  See 38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. § 3.306.  Moreover, the record does not tend to 
indicate continuity of symptomatology since the veteran's 
discharge from military service.  See 38 C.F.R. § 3.303 
(2004).  This is exemplified by various medical records 
dating back to the mid-1990's, many years after service 
discharge.  Service connection may be granted for hereditary 
diseases that either first manifest themselves during service 
or which pre-exist service and progress at an abnormally high 
rate during service. VAOPGCPREC 67-90 (July 18, 1990) 
published at 55 Fed. Reg. 43253 (1990) (a reissue of General 
Counsel opinion 008-88 (September 27, 1988). Where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted. VAOPGCPREC 82- 90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985).  There is no showing of a superimposed 
injury to either foot, which would aggravate the disabilities 
beyond the natural progression of the disorders.   Therefore, 
the Board finds that service connection is not warranted.  




ORDER

Service connection for a right foot disability is denied.  

Service connection for a left foot disability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


